Citation Nr: 0712695	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-08 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from July 1967 to December 
1968.

This appeal is from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO), which granted service connection for 
PTSD and awarded an initial disability rating of 50 percent.  
The appellant moved, and the Waco, Texas, RO has jurisdiction 
of the veteran's claim.


FINDING OF FACT

The veteran's disability due to PTSD, manifested by 
persistent sleep disorder with nightmares, intrusive 
recollections, flashbacks, and social isolation, more nearly 
approximates total occupational and social impairment than 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126(a), 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).  Whereas the evidence 
of record is sufficient to allow a complete grant of the 
benefits sought, any question whether VA discharged the 
specific duties or the intent of the VCAA is moot.

In evaluating disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2006); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).

This appeal is from the initial rating assigned PTSD upon 
awarding service connection.  The entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); 
cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The criteria for rating PTSD 50 percent or higher are as 
follows:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006) (general 
rating formula for mental disorders).  The rating criteria 
provide examples, not an exhaustive list, of the type and 
severity of symptoms commensurate with the several ratings 
for mental disorders.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  VA may consider non-schedular criteria to assess the 
degree of disability.  Id.at 443-44. 

Several additional principles inform the rating of mental 
disorders.  The report of individual examinations must be 
seen in relation to frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2006).  These 
considerations must be made mindful that "a person may be 
too disabled to engage in employment although he or she is up 
and about and fairly comfortable at home or upon limited 
activity."  38 C.F.R. § 4.10 (2006).

Further informing evaluation of the evidence in this case, 
the veteran has multiple psychiatric diagnoses in addition to 
PTSD, including, at different times and in different 
combinations, alcohol dependence in remission, depressive 
disorder not otherwise specified (NOS), psychotic disorder 
NOS, cognitive disorder NOS, acute anxiety reaction, rule out 
panic disorder.  Longitudinal review of treatment records 
reveals the veteran's many symptoms exacerbate and remit in 
varying degrees at different times.  Except for the March 
2006 VA compensation examiner, no treating or examining 
mental health practitioner has attempted to attribute 
impairment to diagnoses with such specificity that VA can 
rationally distinguish disability due to PTSD from disability 
due to nonservice-connected mental disorders.

To the contrary, in December 2000 VA provided the veteran 
group therapy specifically addressing the interaction between 
PTSD and depression.  A December 2000 psychotherapy treatment 
record noted that cognitive deficits exacerbated PTSD 
symptoms.  Where VA lacks the medical evidence necessary to 
exclude disability due to nonservice-connected mental illness 
from the rating formulation, the disability rating must be 
based on the combined effects of the veteran's psychiatric 
diagnoses.  Mittleider v. West, 11 Vet. App. 181 (1998).

The veteran has had extensive VA psychiatric treatment for 
PTSD and other diagnoses.  A longitudinal review from 
September 1998 to the present is wholly persuasive that she 
meets the criteria for a 70 percent rating because of the 
frequency, intensity and persistence of intrusive 
recollections of sexual trauma, nightmares and impaired 
sleep, social isolation, and impaired concentration.  The 
real question in this case is whether the veteran is entitled 
to a 100 percent rating for all or some of the time at issue.

The veteran suffered an episode of decompensation in June 
2000 while at a VA domiciliary that included alcohol relapse, 
suicidal ideation, disorganization, tangential thinking, 
anxiety verging on panic, tearfulness, and feeling 
overwhelmed.  She was felt to be a suicide risk.  The episode 
characterizes well the severity of symptomatology 
commensurate with a 100 percent rating.  During that period, 
her Global Assessment of Functioning (GAF) was 25-30.

If the evidence showed impairment continuously of the extent 
seen in the June 2000 VA domicile report, there would be no 
question of entitlement to a 100 percent rating.  It does 
not.  The question then is whether the preponderance of the 
evidence more nearly approximates the criteria for a 100 
percent rating than for a 70 percent rating.  38 C.F.R. § 4.7 
(2006).  It is in this context that the regulations regarding 
persistence and adaptability in remission, and ability to 
function at home versus in employment, come into play.  The 
variability of GAF scores reported over the period of time 
relevant to this appeal is evidence of the veteran's 
instability, which is significant in assessing psychiatric 
disability.

VA derives its diagnostic nomenclature from the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[DSM-IV].  38 C.F.R. § 4.125(a) (2006).  The GAF scores set 
forth in the DSM-IV describe social and occupational 
functioning on a hypothetical continuum, with the 
characteristics and attributes associated with the scores set 
forth in 10-point ranges from 100 to 1.  DSM-IV 32-33.  One 
hundred to 91 represents superior functioning in a wide range 
of activities; 10 to 1 represents persistent danger of 
severely hurting self or others, or persistent inability to 
maintain minimal personal hygiene, or serious suicidal act 
with clear expectation of death.  These scores do not 
directly correlate with the VA general formula for rating 
mental disorders.  They can provide a means of gaining 
insight into the veteran's ability to function in areas 
material to VA disability ratings.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  The clear disparity of GAF assessments 
among clinicians indicates caution in relying upon GAFs for 
disability rating; the whole disability picture must control.

The veteran's instability is evidenced in the month between 
the first and second GAFs of record.  The first VA 
psychiatric assessment of record, for substance abuse 
treatment purposes, diagnosed PTSD as well as alcohol 
dependence, and assigned a GAF of 70.  A month later, in 
October 1998, the GAF was 40 to 45 with notation of auditory 
hallucinations.  A November 9, 1998, psychological assessment 
opined that differential diagnosis for psychotic symptoms 
included severe PTSD.  A June 2000 Social Security 
Administration SSA psychological functional assessment noted 
multiple marked and severe impairments, without attribution 
to specific diagnoses.  The period from June to September 
2000, beginning with the decompensation noted above, shows 
multiple VA reports of continued flashbacks and anxiety about 
sexual assault; in September 2000, grooming was noted to be 
marginal.

Between September and December 2000, the veteran's intense 
symptoms remitted, and she entered a period of stability and 
optimism, primarily with the prospects of pending employment.  
VA clinical notes of December 2000 show the start of that 
employment.  The veteran lost the job within two weeks of 
starting it due to poor memory, falling asleep on the job, 
and conflicts with staff and clients.  A VA clinician noted 
that a combination of cognitive deficits exacerbated PTSD and 
limited the veteran's ability to cope, making return to work 
at that time out of the question.  Following the loss of 
employment, the veteran suffered increased intrusive and 
hyperarousal PTSD symptoms in addition to increased anxiety 
and depression, all of which interfered with her ability to 
work.

A January 2001 VA clinical note reported that PTSD-like 
symptoms affected the veteran's ability to be safe.  
Intrusive thoughts and "lost time" resulted in the veteran 
walking into the street while "zoned out," experiencing 
tunnel vision.  The clinician assessed global functioning as 
47.

In February 2001, the veteran obtained part-time work in the 
office of her apartment building.  Her treating therapist 
noted she could not work full time and required careful 
monitoring.  In March 2001, the therapist commented the 
veteran's PTSD interfered with her work because of conflicts 
with a coworker, and that she complained of intrusive 
recollections while working.  The examiner commented the 
symptoms were consistent with PTSD, but the veteran's 
functioning seemed improved.

A VA compensation examination in May 2001 noted the 
examiner's review of the extensive claims file and medical 
records.  The veteran reported daily, intrusive, distressing 
recollections as well as recurring nightmares of her rape in 
service.  She also reported extensive efforts to avoid 
thinking about the rape, or doing any activity that reminded 
her of it.  She reported flashbacks and panic attacks when 
she smelled certain after shaves or saw certain colors.  She 
reported two failed marriages with a combined duration of six 
months.  She reported she stays isolated, especially from 
men.  The examiner diagnosed PTSD, chronic and severe, with 
secondary symptoms of depression; and alcohol dependence, in 
remission for one year.  He opined that the veteran appeared 
to suffer severe social, industrial and emotional impairment 
from chronic, severe symptoms of PTSD with depression.

In July 2001, the veteran had a drinking relapse and quit the 
part-time job.  In September 2001, alcohol dependence is 
noted as in remission.  All subsequent notations of alcohol 
dependence are of remission or sustained remission.

A February 2002 psychological evaluation by S. Horton, Ph.D., 
for the Social Security Administration assessed a GAF of 60, 
with a fair prognosis if the veteran maintained sobriety.  
Dr. Horton noted she did not observe the symptoms noted in an 
undated VA report (attached to Dr. Horton's report).  The 
cited VA report stated the veteran has severe mood 
disturbances, inability to maintain focus and task 
persistence, and the veteran had exacerbations of PTSD 
symptoms whenever she returned to work, with occasional 
dissociative experiences when PTSD was triggered.  An October 
2003 evaluation for SSA by J. Adams assessed a GAF of 40, 
with a poor prognosis because of chronicity.

January 2004 VA treatment records show the veteran living 
alone, with improved sleep with medication and improvement of 
other symptoms, said to benefit from supportive family 
contact.  In April 2004, the veteran reported she was 
establishing sober friendships and initiating independent 
recreational pursuits.  She mentioned recent diagnosis of 
cancer and its treatment, but was not focused on this.  In 
May 2004, she had plans to buy a small house.

On November 2004 VA compensation examination, the examiner 
reported review of the claims file, available medical 
records, and interview with the veteran.  The veteran 
reported unemployment since July 2001.  She reported 
fluctuating frequency of nightmares, nightly sometimes and 
none for two weeks sometimes.  She reported panic attacks 
when exposed to men's aftershave, and she reported smells 
that triggered thoughts of childhood sexual abuse.  She 
reported she avoids men and "sexually suggestive shows."  
She reported difficulty getting out of her house, but feeling 
well once out; depression was responsive to weather.  She 
reported ongoing trouble with sleep, daily telephone contact 
with a woman friend and personal interaction through internet 
chat rooms.  Mental status examination noted the veteran to 
be casually well dressed and neatly groomed, cooperative, 
oriented, and alert, with fluent speech of normal rate and 
tone.  Mood was mildly anxious and affect was appropriate and 
full range.  Thought process was coherent and goal-directed, 
with no abnormal perceptions of psychotic thought.  Social 
judgment and insight seemed intact.  The examiner opined the 
veteran continued to meet diagnostic criteria for PTSD, with 
frequent re-experiencing of stressors, avoidance of men, some 
emotional distancing, although having social contacts.  The 
examiner opined that based on review of treatment progress 
notes, PTSD symptoms were currently in remission.  He opined 
PTSD did not make her unemployable.  He diagnosed PTSD; major 
depressive disorder, in remission; alcohol dependence in 
sustained remission; with a GAF of 61 (due to PTSD alone) and 
60 (overall).

In February 2005, the veteran complained to her therapist 
that the VA examiner had quoted parts of the progress notes 
that showed her social interaction, even though she had quit 
several of those activities because of the anxiety she 
experienced with them.  The examiner reported the veteran's 
most significant PTSD symptoms were sleep disturbance and 
nightmares.  The therapist noted social isolation, mitigated 
by internet contacts, mostly for cancer support, and family 
contact.  Subsequent treatment notes of March to July 2005 
noted severe sleep disturbance, amounting to essentially no 
sleep routine at all.  The veteran reported a plan to move to 
Texas, where the cost of living was less and she could 
associate with a niece.  She relocated in December 2005.

VA compensation examination in February 2006 included review 
of the veteran's claims file, medical records, and clinical 
interview.  The examiner opined that the veteran seemed 
reliable.  The examiner noted the veteran's report of 
frequent panic attacks, very poor sleep, frequent nightmares 
about past sexual abuse, isolating herself, mostly by staying 
in her trailer.  She reported her only relationship being 
with her niece and her niece's family; she had no current 
friends and never went out by herself, although she had a 
car.  She came to the examination with her niece.  The 
examiner noted the veteran can take care of herself.  Mental 
status examination found her alert, cooperative, with fair 
grooming and hygiene.  Her mood was euthymic.  Her affect was 
anxious.  She became tearful talking about her time in the 
service.  She had no suicidal or homicidal thoughts or plans.  
There was no psychosis.  She had good insight.  The examiner 
reiterated the sleep disturbance, nightmare, intrusive 
recollection, and social isolation symptoms.  The diagnosis 
was PTSD, chronic, moderate.  The GAF was 50.

VA outpatient psychological testing in March 2006 was 
positive for severe anxiety and for severe depression.

In balancing the evidence, all of the instances of 
exacerbation of symptoms and of decompensation must be 
weighed with the numerous intermingled treatment reports of 
remissions.  These can be found chronologically throughout 
the extensive clinical record in between the accounts of 
exacerbations.  In December 1998, the veteran felt stable.  
In March 1999, she reported socializing with veteran's and 
friends outside of her therapy group.  A July 1999 VA 
compensation examination performed without review of the 
veteran's claims file found the veteran's symptoms to be mild 
to moderate, with a GAF of 45 to 50.  An October 2000 
outpatient record noted full range affect, no recent anxiety 
or panic attacks, decreased flashbacks with increased 
activity, increased memory, and increased concentration.  
PTSD and major depressive disorder were assessed as in 
remission.  Neuropsychiatric testing in November 2000 
confirmed the veteran's report of decreased concentration, 
but only for certain complex tasks.  An April 2001 visit to 
her home by VA domicile staff found her apartment neat, 
clean, orderly, and the veteran was calm.  In April 2002, the 
veteran felt PTSD symptoms were well managed.  A January 2004 
treatment record noted the veteran's sleep was stable with 
medication, her mood was stable, there were no psychotic 
symptoms, and she denied suicidal ideation.  The November 
2004 and February 2006 VA compensation examination findings 
do not comport with a 100 percent rating.

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit if the doubt to the claimant."  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  Whether the 
veteran's symptomatology more nearly approximates the 
criteria for a 100 percent than for a 70 percent rating is 
such a material issue in this claim.  38 C.F.R. § 4.7 (2006).  
The overall impression, on balance, is that the veteran is 
"up and about and fairly comfortable at home or upon limited 
activity."  38 C.F.R. § 4.10 (2006).  The pattern of 
exacerbation and remission contraindicates occupational and 
social adjustment between exacerbations that warrants raising 
and lowering the rating in response to each exacerbation and 
remission.  Such labile disability does not practically 
result in less occupational or social impairment during 
remissions.  38 C.F.R. § 4.126(a) (2006).

The evidence is approximately in equipoise regarding whether 
nightmares, intrusive recollections, flashbacks, and social 
isolation more nearly approximates symptoms resulting in 
total occupational and social impairment than symptoms 
resulting in occupational and social impairment with 
deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).  Giving the veteran the benefit 
of the doubt, she is entitled to a schedular 100 percent 
rating for PTSD from the effective date of service connection 
to the present.


ORDER

A 100 percent disability rating for PTSD from the effective 
date of service connection to the present is granted, subject 
to the regulations governing payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


